Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 7-9 and 11-18 have been cancelled.  These claims are drawn to the non-elected invention without traversal. (See the election response filed on 3/09/20)

REASONS FOR ALLOWANCE
Claims 1-6, 20 and 21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest of render obvious a display device, particularly characterized by wherein the first portion includes a negative photoresist material, as detailed in claim 1.  Claims 2-6, 20 and 21 depends from claim 1.
The closest prior art of record, Kim (US PGPub 2014/0131673, hereinafter referred to as “Kim”) teaches figures 1-9 and corresponding text, a display device comprising: a substrate (100) (figure 1-3; [0052-0081]); a thin film transistor (Trd) (100) (figure 1-3; [0052-0081]); a first electrode (DE) electrically connected to the thin film transistor (TRd) (figure 3; [0052-0081]); a second electrode (160) overlapping the first electrode (DE) (figure 1-3; [0052-0081]); and a barrier (150/PDL) having a first portion and a second portion, wherein the second portion is disposed between the first portion and the second electrode and is fluorine-doped [0075] (figure 1-3; [0052-0081]), wherein a side surface of the first portion is part of a boundary of an opening of the barrier and is hydrophilic, and wherein the opening of the barrier is disposed between the first electrode and the second electrode (figure 1-3; [0052-0081]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        July 28, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896